                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

WPEM, LLC,                                      §
                                                §
         Plaintiff,                             §
                                                §         Case No. 2:18-cv-00156-JRG
v.                                              §
                                                §         JURY TRIAL DEMANDED
SOTI INC.,                                      §
                                                §
         Defendant.                             §

     NOTICE OF COMPLIANCE RE: DEFENDANT’S P.R. 3-3 AND 3-4 DISCLOSURES

         Defendant SOTI Inc. (“SOTI”) provides notice that it has complied with Local Patent

Rules 3-3 and 3-4 and the Docket Control Order (Dkt. No. 26) by serving its Invalidity

Contentions on counsel for Plaintiff WPEM, LLC via electronic mail on October 23, 2018.




73585406.1
Date: October 23, 2018                     Respectfully submitted,

                                           By    /s/ Robert Greeson
                                                Robert Greeson

                                           NORTON ROSE FULBRIGHT US LLP
                                           Robert Greeson (Texas Bar No. 24045979)
                                           Lead Attorney
                                           robert.greeson@nortonrosefulbright.com
                                           2200 Ross Avenue, Suite 3600
                                           Dallas, Texas 75201
                                           Tel: (214) 855-7430
                                           Fax:(214) 855-8200

                                           Erik Janitens (Texas Bar No. 24097878)
                                           erik.janitens@nortonrosefulbright.com
                                           1301 McKinney Street, Suite 5100
                                           Houston, Texas 77010
                                           Tel: (713) 651-3629
                                           Fax:(713) 651-5246

                                           ATTORNEYS FOR DEFENDANT SOTI INC.

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 23, 2018, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

CM/ECF. Any other counsel of record will be served in accordance with the Federal Rules of

Civil Procedure.

                                                      /s/Robert Greeson
                                                          Robert Greeson




73585406.1
                                                -2-
